PLIERS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, “s second” in line 12 should read, “a second”.  
In claim 10, “and the slideable” should read, “and the slidable assembly”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Huang (US 9440337).
Regarding claim 1, Huang teaches a pliers, including (Fig. 2):
a main body (10), defining a first end and a second end, a linear direction being defined by the first end and the second end (Fig. 2; see annotated Fig. 2 below);

a swingable assembly, including a swingable member (60) and a connecting member (70), the swingable member (60) being pivotally connected to a first of two ends of the slidable assembly (30) and a first of two ends of the connecting member (70) respectively (Fig. 5; see annotated Fig. 5 below);
a first adjusting assembly, attached to the main body (10) at the second end and optionally movable relative to the main body (10) along the linear direction, the first adjusting assembly being adapted for a second of the two ends of the connecting member (70) to abut against optionally (Fig. 5; see annotated Fig. 5 below);
a second adjusting assembly, attached to the main body (10) and optionally movable relative to the main body (10) along the linear direction (Fig. 5; see annotated Fig. 5 below);
a clamp assembly, including a first clamp portion (31) and a second clamp portion (21), the first clamp portion (31) and the second clamp portion (21) being aligned along the linear direction, the first clamp portion (31) being comovably disposed on the other of the two ends of the slidable assembly (30), the second clamp portion (21) being comovably disposed on the second adjustment assembly (Fig. 2; see annotated Fig. 5 below);
wherein when the swingable member (60) swings toward the main body (10), the swingable member (60) pushes the slidable assembly (30) toward the second clamp portion (21) along the linear direction (Figs. 2 and 5; see annotated Fig. 5 below, Col. 4, lines 12-17);
and when the swingable member (60) swings away from the main body (10), the swingable member (60) pulls the slidable assembly (30) to move away from the second clamp portion (21) along the linear direction (Figs. 2 and 5; see annotated Fig. 5 below; Col. 4, lines 17-25);
wherein a maximum distance between the first clamping portion (31) and the second clamping portion (21) is adjustable by moving the second adjusting assembly along the linear direction (Fig. 2; see when 52 of the second adjusting assembly is compressed along the linear direction, a maximum distance is achieved between the first and second clamping portions).
Regarding claim 2, Huang teaches wherein the first adjustment assembly includes a first threaded rod (80), and the first threaded rod (80) is screwed with the main body (10) along the linear direction and abuts against the connecting member (70) (Figs. 2-4; see annotated Fig. 5 below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9440337) in view of Shoopman (US 1344154).
Regarding claim 3, Huang teaches wherein the second adjustment assembly includes a rod member (20).

Shoopman teaches a pliers, including (Fig. 1):
a main body (2), defining a first end and a second end, a linear direction being defined by the first end and the second end (Fig. 1);
a second adjusting assembly, attached to the main body (2) (via 1) and optionally movable relative to the main body (2) along the linear direction (Fig. 1; see annotated Fig. below);
a clamp assembly, including a first clamp portion (3) and a second clamp portion (9), the first clamp portion (3) and the second clamp (9) portion being aligned along the linear direction, the first clamp portion (3), the second clamp portion (9) being comovably disposed on the second adjustment assembly (Fig. 1; see annotated Fig. below);
wherein the second adjustment assembly includes a rod member (1) and an adjusting member (16), the adjusting member (16) is pivoted to the main body (2) (via 1), the rod member (1) has a first toothed portion (4), the adjusting member (16) has a second toothed portion (15), the second toothed portion (15) normally abuts toward the first toothed portion (4), and the second clamp portion (3) is comovably disposed on the rod member (1) (Figs. 1-2; see annotated Fig. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second adjustment assembly on the pliers taught by Shoopman, with the pliers taught by Huang, because Shoopman teaches providing an adjusting assembly near the object being grasped, allows for quick adjustment, easily accommodating the size of a nut, bolt, or other object (Lines 84-93, 104-107).  In both the instant application and Huang, the bottom jaw is moved by the first adjusting assembly.  Further, it would be beneficial to adjust the top jaw on the rod (20) taught 
Regarding claim 4, Huang in view of Shoopman teach wherein the main body (2) further has a position-restricting member (5) fixedly disposed thereon (via 1), the rod member (1) is slidably connected to the position-restricting member (5), a pivot axle (14) is disposed through the adjusting member (16) and the position-restricting member (5), a spring (17) elastically abuts against and between the position-restricting member (5) and one of two ends of the adjusting member (16) which is away from the second toothed portion (15), and the pivot axle (14) is located between the second toothed portion (15) and the spring (17) (Shoopman, Figs. 1-2).
Regarding claim 5, Huang in view of Shoopman teach wherein the position-restricting member (5) is a rectangular tube, a side of the position-restricting member (5) further has a receiving groove (10), the adjusting member (16) is pivotally arranged within the receiving groove (10), and when the second toothed portion (15) abuts against the first toothed portion (4), one of the two ends of the adjusting member (16) which is away from the second toothed portion (15) extends beyond the receiving groove (10 into 12) (Shoopman, Figs. 1-2).  
Regarding claim 6, Huang in view of Shoopman teach wherein the main body (10) is reversed U-shaped board and defines a receiving space (11), the slidable assembly (30) and the position-restricting member are arranged in the receiving space (11), the second end of the main body (10) away from the first clamp portion (31) further has a narrowed section, and the second of the two ends of the connecting member (70) away from the first clamp portion (31) is positioned at the narrowed section (Huang, Fig. 1; see annotated Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the combination of claim 3, to accommodate the position restricting 
Regarding claim 7, Huang in view of Shoopman teach an elastic member (52), two ends of the elastic member (52) respectively arranged between a groove (37) of the position-restricting member and the slidable assembly (30) so that the slidable assembly (30) has a tendency to move away from the second clamp portion (21) (Huang, Figs. 1 and 5; see annotated Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the elastic member between a groove taught by Huang, with the position restricting member taught by Shoopman (described in the combination above), because once combined, the elastic member would bias the first clamping portion away from the second clamping portion, and further engage the locking teeth in the second adjusting member taught by Shoopman (see annotated Fig. 4 below for visual support). 
Regarding claim 8, Huang in view of Shoopman teach wherein the rod member (20) further has a position-restricting slot which extends along the linear direction, and a pin member (90) is disposed through the position-restricting member (Shoopman) and abuts against the position-restricting slot (Huang, Figs. 1 and 5; see annotated Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pins (90) taught by Huang, as pins that slide along the slot, instead of fixing pins based on the combination of claim 3 above, because once the position restricting member taught by Shoopman is combined, rod (20) will adjust linearly with the second adjusting assembly.  Further, the pins and position restricting slot will prevent the rod from over reaching, resulting in separation from the pliers.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9440337) in view of Heinrich (DE 1134940).
Regarding claim 9, Huang teaches the swingable member (60) and the slidable assembly (30) being pivoted to a first pivot portion, the swingable member (60) and the connecting member (70) being pivoted to a second pivot portion (Fig. 4; see annotated Fig. 4 below).
Huang does not teach a toggling member, a first of two ends of the toggling member and the swingable member being pivoted to a third pivot portion, the second pivot portion being located between the first pivot portion and the third pivot portion, a second the two ends of the toggling member away from the third pivot portion being a free end, when the swingable member 60 swings toward the main body 10, a middle section of toggling member between the free end and the third pivot portion abuts against a protrusion of the connecting member, when the free end of the toggling member is pressed and swings toward the main body, the third pivot portion drives the swingable member to swing away from the main body.
Heinrich teaches pliers further including a toggling member (u), the swingable member (c) and the slidable assembly (b) being pivoted to a first pivot portion (d), the swingable member (c) and the connecting member (f) being pivoted to a second pivot portion (w), a second of the two ends of the toggling member (u2) and the swingable member (c) being pivoted to a third pivot portion (x), the second pivot portion (w) being located between the first pivot portion (d) and the third pivot portion (x), the second of the two ends of the toggling member (u) away from the third pivot portion (x) being a free end (u2), when the swingable member (c) swings toward the main body (e), a middle section of toggling member (u) between the free end (u2) and the third pivot portion (x) abuts against a protrusion of the connecting member (f), when the free end (u2) of the toggling member (u) is pressed and swings toward the main body (e), the third pivot portion (x) drives the swingable member (c) to swing away from the main body (e) (Figs. 1 and 3; see annotated Fig. 1 below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers taught by Huang with the toggling member taught by Heinrich because Heinrich teaches by providing this toggle, when the pliers are shut, when the toggle is depressed it quickly releases the jaws into a wide open position ([0027] lines 1-4).  A quick release mechanism is desirable in plier technology to be able to quickly grip and release objects to make a task more efficient.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Huang  (US 9440337) in view of Shoopman (US 1344154), and further in view of Heinrich (DE 1134940).
Regarding claim 10, Huang in view of Shoopman teach wherein the first adjustment assembly includes a first threaded rod (80), and the first threaded rod (80) is screwed with the main body (10) along the linear direction and abuts against the connecting member (70) (Huang, Fig. 5; see annotated Fig. 5 below); 
the main body (10) is reversed U-shaped board and defines a receiving space (11), the slidable assembly (30) and the position-restricting member are arranged in the receiving space (11), the second end of the main body (10) away from the first clamp portion (31) further has a narrowed section, and the second of two ends of the connecting member (70) is positioned at the narrowed section (Huang, see annotated Fig. 1 below; Fig. 1);
the swingable member (60) and the slidable assembly (30) being pivotally connected to a first pivot portion, the swingable member (60) and the connecting member (70) being pivotally connected to a second pivot portion (Fig. 4; see annotated Fig. 4 below),

the pliers further includes an elastic member (52), two ends of the elastic member (52) respectively are arranged on the position-restricting member and the slidable assembly (30) so that the slidable assembly (30) has a tendency to move away from the second clamp portion (21) (Fig. 4; see annotated Fig. 4 below).
As to the slidable assembly (30) and the position-restricting member are arranged in the receiving space (11), refer to the combination in the rejection of claim 6 above.
As to two ends of the elastic member (52) respectively are arranged on the position-restricting member and the slidable assembly (30), refer to the combination in the rejection of claim 7 above.
Huang in view of Shoopman do not teach the pliers further includes a toggling member, a first of two ends of the toggling member and the swingable member are pivoted to a third pivot portion, the second pivot portion is located between the first pivot portion and the third pivot portion, a second of the two ends of the toggling member away from the third pivot portion is a free end, when the swingable member swings toward the main body and folds up, a middle section is located on the toggling member between the free end and the third pivot portion and abuts against a protrusion of the connecting member, and when the free end of the toggling member is pressed and swings toward the main body, the third pivot portion drives the swingable member to swing away from the main body.
Heinrich teaches pliers further including a toggling member (u), the swingable member (c) and the slidable assembly (b) being pivoted to a first pivot portion (d), the swingable member (c) and the connecting member (f) being pivoted to a second pivot portion (w), one of two ends of the toggling member (u2) and the swingable member (c) being pivoted to a third pivot portion (x), the second pivot portion (w) being located between the first pivot portion (d) and the third pivot portion (x), one of the two ends of the toggling member (u) away from the third pivot portion (x) being a free end (u2), when 
Further, it would be obvious for the protrusion to be on the connecting member (f) instead of the toggling member (u), as long as the protrusion is performing the same function of pivoting the toggling member (u) (see annotated Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers taught by Huang in view of Shoopman with the toggling member taught by Heinrich because Heinrich teaches by providing this toggle, when the pliers are shut, when the toggle is depressed it quickly releases the jaws into a wide open position ([0027] lines 1-4).  A quick release mechanism is desirable in plier technology to be able to quickly grip and release objects to make a task more efficient.

    PNG
    media_image1.png
    774
    757
    media_image1.png
    Greyscale

Huang, annotated Fig. 1

    PNG
    media_image2.png
    704
    771
    media_image2.png
    Greyscale

Huang, annotated Fig. 2

    PNG
    media_image3.png
    461
    879
    media_image3.png
    Greyscale

Huang, annotated Fig. 4

    PNG
    media_image4.png
    426
    724
    media_image4.png
    Greyscale

Huang, annotated Fig. 5

    PNG
    media_image5.png
    998
    717
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    402
    679
    media_image6.png
    Greyscale

Heinrich, annotated Fig. 1
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723